DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the applicant’s reply of 11/16/2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 included in the previous office action have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: the second instance of “a single injection molding filling cycle” should be replaced with “the single injection molding filling cycle”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 196 13 134 (“Eckardt”), cited in an IDS.
Regarding claim 1, Eckardt discloses a method for controlling an injection molding filling cycle (see paragraphs 1 and 9 of the attached translation), comprising:
injecting a molten thermoplastic material into a mold cavity (the plastic melt is injected into the cavity 2; see Figures 1-2 and paragraph 44);
injecting a first gas at an initial pressure into a portion of the mold cavity downstream of a flow front of the injected molten thermoplastic material (the second pressurized fluid is injected into the cavity 2 downstream of the plastic melt at a pressure pGG; see paragraphs 42-44 and Figures 1-2);
injecting a second gas at an initial pressure into a portion of the mold cavity upstream of the flow front of the injected molten thermoplastic material (the first pressurized fluid is injected into the cavity 2 upstream of the flow front of the plastic melt at a pressure pGI; see paragraphs 41 and 45 and Figures 1-2);
determining a melt pressure of the injected molten thermoplastic material (see paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV; in order for this to be possible, there must be a determination of the pressure of the plastic melt in the screw antechamber pSV);
determining a flow front position of the injected molten thermoplastic material (see paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the melt volume injected into the cavity 2 and/or the screw position; in order for this to be possible, there must be a determination of the melt volume injected into the cavity 2 and/or the screw position; either variable will indicate the flow front position);
changing, in real-time during a single injection molding filling cycle, the pressure of the first gas at least in part based on at least one of (i) the determined melt pressure of the injected molten thermoplastic material, or (ii) the determined flow front position of the injected molten thermoplastic material (See paragraph 26, which indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV, the melt volume injected into the cavity 2, and/or the screw position. See also paragraph 14. Since the parameters listed in paragraphs 14 and 26 are parameter types that would be measured or calculated while an injection cycle is in progress, then controlling the pressure pGG based on these parameters would necessarily involve controlling the pressure pGG in-real time during that injection cycle. For example, while the interior dimensions of a mold cavity could be measured prior to injection, the pressure of the plastic melt in the screw antechamber pSV must be measured or calculated during an injection cycle.); and
changing, in real-time during a single injection molding filling cycle, the pressure of the second gas at least in part based on at least one of (i) the determined melt pressure of the injected molten thermoplastic material, or (ii) the determined flow front position of the injected molten thermoplastic material (See paragraph 18, which indicates that the pressure of the first pressurized fluid pGI can be controlled or regulated as a function of the pressure of the second pressurized fluid pGG. Since paragraph 26 indicates that the means for control or regulation of the pressure of the second pressurized fluid pGG can be dependent upon the pressure of the plastic melt in the screw antechamber pSV, the melt volume injected into the cavity 2, and/or the screw position, then the pressure of the first pressurized fluid pGI would also be dependent, at least in part, on these variables. See also paragraph 14. Since the parameters listed in paragraphs 14 and 26 are parameter types that would be measured or calculated while an injection cycle is in progress, then controlling the pressure pGI based, at least in part, on these parameters would necessarily involve controlling the pressure pGI in-real time during that injection cycle.).

Regarding claim 9, as discussed above in the rejection of claim 1, Eckardt discloses determining a flow front position. The cavity 2 of Eckardt changes in geometry. See Figures 1-2. Specifically, the direction of the cavity 2 changes just upstream from the flow front position shown in Figure 1. Accordingly, there would be a determination of flow front position downstream of the change in geometry, e.g., at the time corresponding to the flow front position of Figure 1 as well as at later times.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt, as applied to claim 1 above, and further in view of US 2017/0001356 (“Hanson”).
Regarding claims 2 and 3, Eckardt does not disclose the use of a melt pressure profile.
Hanson discloses that, when the cross-sectional area of a mold cavity varies along its length, the flow front of the molten thermoplastic material can rapidly accelerate or decelerate, leading to problems. To prevent this, a set of operating conditions is determined to maintain a constant velocity for the flow front. See paragraph 4. Mold modeling software can enable a user to generate a pressure profile to achieve the constant flow front velocity. See paragraph 34. One melt pressure profile is plotted in Figure 13. The melt pressure profile can be converted to a force profile for the ram or screw of the injection molding system. See paragraph 37. One or more sensors can be used to determine the location of the flow front at a given time, or the location can be determined from other data such as the position of the ram, with the force profile being dependent on the flow front location. See paragraph 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a melt pressure profile that takes into account the shape of the mold cavity and the position of the flow front, as taught by Hanson, to prevent the problems identified in paragraph 4 of Hanson. It would have been obvious to have injected the plastic melt so as to ensure melt pressure variation as a function of time substantially conforms the melt pressure profile, as required by claim 2. There is no reason to generate the melt pressure profile unless it is enforced. With respect to the limitation of claim 2 that the melt pressure profile comprises one or more time intervals during which the melt pressure is substantially constant, this feature is taught by Hanson (see Figure 13 and paragraphs 23 and 45), and it would have been obvious to have included such time intervals when appropriate for the shape of the mold cavity being used. With respect to the limitation of claim 3 that the melt pressure during at least one of the one or more time intervals is at least in part based on the determined flow front position of the injected molten thermoplastic material, this feature is taught by Hanson, as discussed above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eckardt, as applied to claim 1 above, and further in view of US 2017/0001346 (“Hanson 2”) and US 5,558,824 (“Shah”), cited in an IDS.
Regarding claims 4-6, as discussed above in the rejection of claim 1, Eckardt discloses determining a flow front position. Eckardt does not disclose calculating a flow front velocity. However, it is known in the art to determine a flow front velocity and that there is a relationship between flow front position and velocity. See paragraph 77 of Hanson 2. In addition, Shah discloses controlling the molding of an article by controlling the pressures of a charging gas and an assist gas to modulate the velocity of a flow front of plastic melt and prevent plastic hesitation marks. See claim 2 and lines 60-67 in column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the flow front velocity, as taught by Hanson 2 (and required by claim 4), so that the velocity could be modulated by controlling the pressures of the first and second pressurized fluids of Eckardt to prevent plastic hesitation marks, as taught by Shah (and required by claims 5-6).

Response to Arguments
The applicant's arguments regarding Eckardt have been fully considered, but they are not persuasive. The applicant argues that paragraph 27 of Eckardt describes controlling or regulating fluids according to a predetermined profile, which does not allow for tuning of any pressures of first and second gases in a single injection molding cycle, as recited in amended claim 1.
The examiner respectfully disagrees. Controlling the pressure of a fluid based on a predetermined profile does not prevent changing the pressure of the fluid in real time during a single injection molding cycle, as claimed. For example, if a fluid pressure-flow front position profile was being used, then the system could measure or calculate the flow front position during an injection cycle and adjust the fluid pressure accordingly in order to track the predetermined profile. This would result in real-time changes to the pressure during a single injection molding cycle.
Additionally, Eckardt is not limited to the use of predetermined profiles. Paragraph 26 of Eckardt states that “An advantageous operation results for the device if means for the control or regulation of the pressure of the second pressure fluid (pGG) are provided which are dependent on this” and then lists multiple parameters such as “the screw position” and “the pressure of the plastic melt in the screw antechamber (pSV)”. Paragraph 28 then states that “Furthermore, it can be provided that there are means for controlling or regulating the pressure of the second pressure fluid (pGG) according to a predetermined profile”. (Although the applicant cites paragraph 27, paragraph 28 appears to be the relevant paragraph.)
In combination, one would understand paragraphs 26 and 28 as describing different options, with one option being control of pressure based on certain parameters (paragraph 26) and another option being control based on a predetermined profile (paragraph 28). This is also evidenced by paragraph 14, which states that “The pressure (pGG) of the second pressure fluid can depend” and then lists the same parameters as in paragraph 26. Next, paragraph 14 states “This pressure of the second pressurized fluid (pGG) can also be controlled or regulated according to a predetermined profile”.
Furthermore, as discussed above in the rejection of claim 1, the nature of the parameters listed in paragraphs 14 and 26 indicates that they would be measured or calculated during an injection cycle, which means that controlling fluid pressure based on them would result in changes to fluid pressure during the injection cycle. For example, while the interior dimensions of a mold cavity could be measured prior to injection, the pressure of the plastic melt in the screw antechamber pSV must be measured or calculated during an injection cycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744